      Case 3:18-cr-04574-AJB Document 65 Filed 07/16/19 PageID.449 Page 1 of 5



 1   Michael Pancer & Devin Burstein           Pamela Robillard Mackey
     Cal. Bar Nos. 43602, 255389               Colo. Bar No. 15136
 2   105 West F Street, 4th Floor              Haddon Morgan and Foreman, P.C.
 3   San Diego, CA 92101-6036                  150 East 10th Street
     (619)236-1826                             Denver, CO 80203
 4   Fax: (619)233-3221                        (303)831-7364
 5   Email: mpancer@hotmail.com                Fax: (303)832-2628
                                               Email: pmackey@hmflaw.com
 6   Attorneys for Defendant
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 Case No.: 18-cr-4574-AJB
11
12               Plaintiff,
13
                                               Motion to compel discovery
           v.
14                                             August 5, 2019 at 2:00 p.m.
15   WILLIAM DAVID TURLEY,

16               Defendant.
17
18
19
                                       INTRODUCTION
20
21         The government contends Mr. Turley bought a cellphone and provided it to Emily.
22
     Emily then used the phone to communicate with Mr. Turley and others. The defense has
23
     repeatedly requested production of the phone data. The government agreed to disclose
24
25   several messages from the phone, which confirmed Emily was discussing the
26
27
28

                                               1
         Case 3:18-cr-04574-AJB Document 65 Filed 07/16/19 PageID.450 Page 2 of 5



 1   Sugardaddy website with her friends. But other than those few messages, it has refused

 2   to produce any additional data from the phone.1
 3
              The government’s refusal violates Federal Rule of Criminal Procedure 16, and
 4
 5   likely its obligations under Brady/Giglio. The phone data is material to preparing the
 6   defense and almost certainly contains impeachment evidence. Accordingly, the Court
 7
     should compel production.
 8
 9                                              DISCUSSION
10
              This discovery matter “represents another example of an unfortunate lapse in
11
12
     orderly prosecutorial procedures[.]” Santobello v. New York, 404 U.S. 257, 260 (1971).

13   Time after time, the Ninth Circuit tells the government to produce all relevant evidence
14
     to the defense. Time after time, it doesn’t listen. Here we go again.
15
16            The relevant law is as follows:
17       • “[D]efendants [have] a broad right to discovery.” United States v. Stever, 603 F.3d
18         747, 752 (9th Cir. 2010).
19
         • Upon the defendant’s request, the government “must” disclose all “documents, data,
20         [and] objects, . . . within the government’s possession, custody, or control . . . [that
21
           are] material to preparing the defense[.]” Fed. R. Crim. P. 16(a)(1)(E)(i) (emphasis
           added).
22
23       • Rule 16 discovery obligations extend to any information that might be “helpful” to
           preparing “a possible defense.” United States v. Budziak, 697 F.3d 1105, 1111 (9th
24
25
     1
26    The government responded on July 10, 2019, that it would not produce the phone data.
     Because its response came after Mr. Turley’s other motions were filed, this motion could
27   not be filed by the original due date. Also, to be clear, this is a different phone than the
28   one addressed in Mr. Turley’s previous motion to compel, Dckt. No. 51.

                                                     2
       Case 3:18-cr-04574-AJB Document 65 Filed 07/16/19 PageID.451 Page 3 of 5



 1       Cir. 2012). This is a low threshold. See id.; see also United States v. Soto-Zuniga,
         837 F.3d 992, 1003 (9th Cir. 2016).
 2
 3    • “Information that is not exculpatory or impeaching may still be relevant to
        developing a possible defense.” United States v. Muniz-Jaquez, 718 F.3d 1180,
 4      1183 (9th Cir. 2013).
 5
      • “Even inculpatory evidence may be relevant. A defendant who knows that the
 6
        government has evidence that renders his planned defense useless can alter his trial
 7      strategy. Or he can seek a plea agreement instead of going to trial.” Id. (emphasis
        added); see also United States v. Doe, 705 F.3d 1134, 1151 (9th Cir. 2013) (“Even if
 8
        the documents caused [the defendant] to completely abandon the [] defense and take
 9      an entirely different path, the documents would still have been ‘material to
10      preparing the defense’ under Rule 16[.]”).

11    • The “defendant needn’t spell out his theory of the case in order to obtain discovery.
12      Nor is the government entitled to know in advance specifically what the defense is
        going to be.” United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013).
13
14    • Finally, “the district court should not [] defer to government assertions that
        discovery would be fruitless. While we have no reason to doubt the government’s
15
        good faith in such matters, criminal defendants should not have to rely solely on the
16      government’s word that further discovery is unnecessary.” Budziak, 697 F.3d at
        1113 (emphasis added).
17
18         Applying this law to Mr. Turley’s request for Emily’s phone data leads to a
19
     straightforward result: it must be disclosed.
20
21         The data on Emily’s phone – whether exculpatory, inculpatory, or both – is

22   helpful to Mr. Turley’s defense. As just one example, the people with whom Emily was
23
     in contact with in the immediate time frame of the alleged incident are likely some of the
24
25   most important witnesses. Their contact information on the phone, therefore, is material
26
     to defense preparations. The photos, search history, contacts, messages, etc., are all
27
     equally relevant. They paint a digital picture of Mr. Turley’s accuser that no amount of
28

                                                     3
         Case 3:18-cr-04574-AJB Document 65 Filed 07/16/19 PageID.452 Page 4 of 5



 1   post-hoc investigation can duplicate. Thus, the phone data is critical to the defense and

 2   discoverable under Rule 16(a)(1)(E).
 3
             This is also true under Brady and Giglio,2 which require disclosure of all
 4
 5   information that is either “exculpatory” or “impeaching.” United States v. Price, 566
 6   F.3d 900, 907 (9th Cir. 2009). This “includes material . . . that bears on the credibility of
 7
     a significant witness in the case.” United States v. Blanco, 392 F.3d 382, 387 (9th Cir.
 8
 9   2004) (citation and quotations omitted). “[I]f doubt exists, it should be resolved in favor
10
     of the defendant and full disclosure made.... [T]he government [should therefore]
11
12
     disclose all evidence relating to guilt or punishment which might reasonably be

13   considered favorable to the defendant’s case, even if the evidence is not admissible so
14
     long as it is reasonably likely to lead to admissible evidence.” Price, 566 F.3d at 913,
15
16   n.14 (brackets in original, internal citations and quotations omitted).
17           Here, there is no doubt Emily is a significant witness. She is the alleged victim
18
     and her trial testimony will be crucial for the government’s case. Indeed, Emily’s
19
20   anticipated testimony that she allegedly performed oral sex on the defendant is the only
21
     evidence of such act. No physical evidence supports her claim and there is no electronic
22
     evidence (at least known to the defense) corroborating her allegation. Emily’s credibility
23
24   is paramount.
25
26
27
28   2
         Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972).
                                                   4
       Case 3:18-cr-04574-AJB Document 65 Filed 07/16/19 PageID.453 Page 5 of 5



 1         Thus, it strains credulity to suggest the phone does not contain evidence that is

 2   relevant for impeachment – e.g., Emily lying about her age or making other admissions
 3
     that call her credibility into question. Accordingly, for this reason too, the phone data
 4
 5   must be disclosed.
 6                                       CONCLUSION
 7
           Mr. Turley respectfully requests the Court grant his motion to compel discovery.
 8
 9
     Dated: July 16, 2019                        Respectfully submitted,
10
11
                                                 Devin Burstein
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
